UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______ __ X

SECURITIES AND EXCHANGE
COMMISSION,

 

Plaintiff,
-against-

COBALT MULTIFAMILY INVESTORS l,
LLC, COBALT MULTIFAMILY CO. I, LLC,

 

COBALT CAPITAL FUNDING, LLC, MARK 06-CV-23 60 (KMW)

A> SHAPIRO, IRVING J. STITSKY, and

WILLIAM B' FOSTER OPINI()N AND ORDER
Defendants,

and,

VAIL MOUNTAIN TRUST
Relief Defendant.

____ _______ ___X

 

 

KIMBA M. WOOD, United States District Judge:
ORDER AUTHORIZING
(1) PAYMENT ()F DISTRIBUTION AGENT AND TAX
ADMINISTRATOR FEES; AND (2) TRANSFER OF
REMAINING FUNDS TO THE UNITED STATES TREASURY

The Court, having considered the Declaration of Nancy A. Brown, executed February 13,
2019, and the Exhibit thereto, and the Declaration of Jason Rahe, executed December 7, 2018,
and the Exhibit thereto ("Rabe Deelaration"), and for good cause shoWn,

IT IS HEREBY ORDERED that the Distribution Agent, Rust Consulting, Ine., is
authorized to pay itself $3,038.00; and to pay the Tax Administrator, Miller Kaplan Arase LLP,

formerly Darnasco & Associates, $3,631.22;

lT IS FURTHER ORDERED that the Distribution Agent is authorized to transfer the
remaining funds in the DiStribution Fund to the United States Treasury, according to the

instructions supplied by the staff of the Securities and Exchange Cornrnission.

SO ORDERED.

Dated: New Yorl<, NeW Yorl<
March 5, 2019

 

 

KIMBA M. WOOD
United States District Judge

 

